Order
PER CURIAM.
William Rowland, Richard Laffler, Sherry Laffler, Dale German, Kimberly German, and Keith Rowland appeal the summary judgment of the Circuit Court of Jackson County for Steven Bell and Emergency Providers, Inc. (EPI), on the appellants’ petition seeking damages for breach of a fiduciary duty, loss of consortium, intentional infliction of emotional distress, and false imprisonment. The appellants’ claims arose out of the delayed transportation of the appellants’ wife and mother, Betty Jean Rowland, now deceased, to the North Kansas City Hospital, after suffering a seizure.
In the appellants’ sole point on appeal, they claim that “[t]he trial court erred in its grant of summary judgment in favor of Respondents and against Appellants by way of its ‘Order and Judgment Sustaining Defendants’ Motion for Summary Judgment’ dated September 20, 2001, because Missouri Rule of Civil Procedure 74.04(c)(3) authorizes such a grant if there is no genuine issue as to any material fact, and genuine issues as to material facts existed as to the averments set forth under each count of ‘Plaintiffs’ Amended Petition for Damages.’ ” ■ The court holds that the appellants’ failure to respond to the respondents’ motion for summary judgment precluded them from claiming on appeal that there is a genuine dispute as to a material fact requiring the trial court to overrule the respondents’ motion for summary judgment.
Affirmed. Rule 84.16(b).